Exhibit XODTEC TECHNOLOGY, INC. FINANCIAL STATEMENTS DECEMBER 31, 2, 2007 COMPANY ADDRESS: 11F, NO.216, NANHING E. RD. TAIPEI CITY, TAIWAN (R.O.C.) COMPANY TEL : (02)2507-6690 XODTEC TECHNOLOGY, INC. CONTENTS Page Independent Auditors’ Report 1 Balance Sheets 2 Statements of Income 3 Statements of Changes in Stockholders’ Equity (Deficit) 4 Statements of Cash Flows 5 Notes to Financial Statements 6-10 Independent Auditors’ Report To the Stockholders of Xodtec Technology, Inc. We have audited the accompanying balance sheet of Xodtec Technology, Inc. as of December 31, 2008, and the related statements of income, changes in stockholders’ equity (deficit), and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.The financial statements of Xodtec Technology, Inc. for the year ended December 31, 2007 were audited by other auditors whose report thereon, dated February 28, 2008, expressed an unqualified opinion. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Xodtec Technology, Inc. as of December 31, 2008 and the results of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ Brock, Schechter & Polakoff, LLP Buffalo, New York April 1, 2009 Xodtec Technology, Inc. Financial Statements Balance Sheets December 31, 2008 % 2007 % Assets Current assets Cash and cash equivalents $ 7,281 2 $ 4,745 7 Accounts receivable, net 290,550 65 - - Other receivable 43 - 1,850 3 Inventories 11,733 3 - - Prepaid expenses 42,746 9 17,643 24 Total current assets 352,353 79 24,238 34 Fixed assets Cost 84,865 19 38,930 54 Less: accumulated depreciation (23,679 ) (5 ) (15,175 ) (21 ) Net fixed assets 61,186 14 23,755 33 Other assets Refundable deposits 15,442 3 23,913 33 Deferred charges 18,359 4 - - Total other assets 33,801 7 23,913 33 $ 447,340 100 $ 71,906 100 Liabilities & Stockholders' Equity (Deficit) Current liabilities Accounts payable $ 15,756 4 $ 3,333 4 Accrued expenses 36,207 8 21,261 30 Related party payable 559,805 125 479,304 667 Other current liabilities 2,962 - 342 - Total liabilities 614,730 137 504,240 701 Stockholders' equity (deficit) Common stock 31,686 7 31,686 44 Accumulated deficit (199,035 ) (44 ) (460,537 ) (640 ) Accumulated other comprehensive income (41 ) - (3,483 ) (5 ) Total stockholders' equity (deficit) (167,390 ) (37 ) (432,334 ) (601 ) $ 447,340 100 $ 71,906 100 The accompanying notes to financial statements are an integral part of these statements. - 2 - Xodtec Technology, Inc. Financial Statements Statements of Income For the Years Ended December 31, 2008 % 2007 % Sales-net $ 730,969 100 $ - - Cost of goods sold (200,249 ) (27 ) - - Gross profit 530,720 73 - - Operating expenses (268,533 ) (37 ) (197,687 ) - Research and development expenses (690 ) - (65,738 ) - Operating income (loss) 261,497 36 (263,425 ) - Non-operating income and gains Interest income 2 - 6 - Rent income - - 17,577 - Miscellaneous income 3 - - - 5 - 17,583 - Non-operating expenses and losses Miscellaneous expenses - - (52 ) - - - (52 ) - Income (loss) before income taxes 261,502 36 (245,894 ) - Income tax expense - Net income (loss) $ 261,502 36 $ (245,894 ) - Earnings per share Net earnings per share $ 2.62 $ (2.46 ) The accompanying notes to financial statements are an integral part of these statements. - 3 - Xodtec Technology, Inc. Financial Statements Statements of Changes in Stockholders’ Equity Items Common Stock Accumulated Deficit Accumulated Other Comprehensive Income Total Balance at January 1, 2007 $ 31,686 $ (214,643 ) $ (1,964 ) $ (184,921 ) Change in translation adjustments - - (1,519 ) (1,519 ) Net loss for 2007 - (245,894 ) - (245,894 ) Balance at December 31, 2007 31,686 (460,537 ) (3,483 ) (432,334 ) Change in translation adjustments - - 3,442 3,442 Net income for 2008 - 261,502 - 261,502 Balance at December 31, 2008 $ 31,686 $ (199,035 ) $ (41 ) $ (167,390 ) The accompanying notes to financial statements are an integral part of these statements. - 4 - Xodtec Technology, Inc. Financial Statements Statements of Cash Flows For the Years Ended December 31, 2008 2007 Cash flows from operating activities Net income (loss) $ 261,502 $ (245,894 ) Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation 8,723 7,145 (Increase) in accounts receivable (292,154 ) - Decrease (increase) in other receivable 1,796 (1,846 ) (Increase) in inventories (11,798 ) - (Increase) in prepayments (25,442 ) (8,095 ) (Increase) decrease in refundable deposits 8,246 (15,549 ) Increase (decrease) in accounts payable 12,530 (153,673 ) Increase in accrued expenses 15,270 5,327 Increase (decrease) in other current liabilities 2,639 (5,897 ) Net cash used in operating activities (18,688 ) (418,482 ) Cash flows from investing activities Acquisition of fixed assets (46,631 ) (2,139 ) (Increase) in deferred charges (18,460 ) - Net cash used in investing activities (65,091 ) (2,139 ) Cash flows from financing activities Increase in related party payable 86,382 424,740 Effect of exchange rate changes (67 ) 15 Net increase in cash and cash equivalents 2,536 4,134 Cash and cash equivalents - beginning of year 4,745 611 Cash and cash equivalents - end of year $ 7,281 $ 4,745 The accompanying notes to financial statements are an integral part of these statements. - 5 - Xodtec Technology, Inc. Notes to Financial Statements 1. Organization and Operations Xodtec Technology, Inc. (the Company) was incorporated as a company limited by shares under the provision of the Company Law of the Republic of China on February 17, 2005.As of December 31, 2008, the Company’s common stock of $31,686 is represented by 100,000 issued and outstanding shares with a par value of $0.317 per share.The Company operates out of the Republic of China. The Company designs, manufactures, markets and sells advanced lighting solutions, including light emitting diode (LED) and energy-saving lighting. The Company offers a broad range of technically innovative white light, color-changing and fixed-color lighting solutions that are used for applications in commercial, residential, public gardening, architectural, and entertainment markets. The Company’s lighting solutions provide many benefits over traditional incandescent, halogen and fluorescent light sources, including lower energy consumption, longer life spans, absence of hazardous materials, decreased maintenance costs and greater design flexibility. As of December 31, 2008 and December 31, 2007, the Company had 12 and 5 employees, respectively. 2. Summary of Significant Accounting Policies Foreign Currency Translation The carrying amounts of the Company’s assets, liabilities, equity and results of operations have been translated from the New Taiwan dollar, which is the Company’s functional currency, into the U.S. dollar using the current rate method. Cash Equivalents For the purpose of the statement of cash flows, the Company considers all highly liquid investments to be cash equivalents. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are carried at their estimated collectible amounts.Trade credit is generally extended on a short-term basis, thus accounts receivable do not bear interest, although a finance charge may be applied to such receivables that are past due.Bad debts are provided on the allowance method based on historical experience and management’s evaluation of outstanding accounts receivable.The allowance for doubtful accounts at December 31, 2008 and December 31, 2007 was $-0-. Inventory Inventories of finished goods are stated at the lower of cost (weighted average method) or market. Fixed Assets All fixed assets are stated at cost.Significant renewals and improvements are treated as capital expenditures and maintenance and repairs are charged to expense as incurred. Depreciation is provided on straight-line method based on the estimated useful lives and salvage values of the assets, ranging from 2 to 5 years. Revenue, Costs and Expenses Revenues are recognized when the earning process is substantially completed and they are realized or realizable.Costs and expenses are recognized as incurred. - 6 - Xodtec Technology, Inc. Notes to Financial Statements 2. Summary of Significant Accounting Policies (Continued) Research and Development Costs Research and development costs are expensed as incurred. Taxes Collected from Customers The Company presents revenue net of sales, use, and excise taxes collected from customers. Advertising Advertising costs are expensed as incurred. Income Taxes Current - The Company follows the practice of providing for income taxes based on amounts reportable for income tax purposes. Deferred - The recognition of income and expenses in different periods for financial accounting and tax purposes gives rise to timing difference that result in deferred taxes. Uncertain Tax Positions Management has elected to defer the application of FAS FIN 48, Accounting for Uncertain Tax Positions, in accordance with FSP FIN 48-3.The Company will continue to follow FAS 5, Accounting for Contingencies, until it adopts FIN 48. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Reclassification Certain accounts in the 2007 financial statements have been reclassified to conform to the 2008 financial statement presentation. 3. Recent Accounting Pronouncements In May 2008, the FASB released SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles”. This statement identifies the sources of accounting principles and the framework for selecting the accounting principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States. SFAS No. 162 is effective 60 days after the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity with Generally Accepted Accounting Principles”.The Company does not expect the implementation of this guidance to have a material impact on the financial statements. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities-an amendment of FASB Statement No. 133”. SFAS No. 161 gives financial statement users better information about the reporting entity's hedges by providing for qualitative disclosures about the objectives and strategies for using derivatives, quantitative data about the fair value of and gains and losses on derivative contracts, and details of credit-risk-related contingent features in their hedged positions. SFAS No. 161 is effective for financial statements issued for fiscal years beginning after November 15, 2008 and interim periods within those years. The Company does not expect the adoption of SFAS No. 161 to have a material effect on the financial statements. - 7 - Xodtec Technology, Inc. Notes to Financial Statements 3. Recent Accounting Pronouncements (Continued) In February 2007, the FASB released SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”. The standard is effective for fiscal years beginning after November 15, 2007. The standard provides entities the ability, on an elective basis, to report most financial assets and financial liabilities at fair value, with corresponding gains and losses recognized in current earnings. The Company did not elect the fair value option under SFAS No. 159 as of January 1, 2008 for any of our financial assets and liabilities that were not already fair valued. The Company will consider applying the fair value option to future transactions as provided by the standard. The Company does not expect SFAS No. 159 to have a material impact on the financial statements. In December 2007, the FASB released SFAS No. 141(R), “Business Combinations”. This standard revises and enhances the guidance set forth in SFAS No. 141(R) by establishing a definition for the “acquirer,” providing additional guidance on the recognition of acquired contingencies and non-controlling interests, and broadening the scope of the standard to include all transactions involving a transfer in control, irrespective of the consideration involved in the transfer.
